Name: 84/359/EEC: Council Decision of 28 June 1984 on the conclusion of the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East
 Type: Decision
 Subject Matter: cooperation policy;  United Nations;  international security;  Asia and Oceania
 Date Published: 1984-07-16

 Avis juridique important|31984D035984/359/EEC: Council Decision of 28 June 1984 on the conclusion of the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East Official Journal L 188 , 16/07/1984 P. 0017 Spanish special edition: Chapter 11 Volume 20 P. 0213 Portuguese special edition Chapter 11 Volume 20 P. 0213 +++++( 1 ) OJ NO C 92 , 3 . 4 . 1984 , P . 3 . ( 2 ) OJ NO C 172 , 2 . 7 . 1984 , P . 170 . ( 3 ) OJ NO L 392 , 31 . 12 . 1981 , P . 4 . ( 4 ) OJ NO L 371 , 30 . 12 . 1982 , P . 42 . ( 5 ) OJ NO L 293 , 25 . 10 . 1983 , P . 17 . ( 6 ) OJ NO L 352 , 14 . 12 . 1982 , P . 1 . ( 7 ) THE CHECKS WILL BE CARRIED OUT PRINCIPALLY BY THE COMMISSION DELEGATES IN THE VARIOUS COUNTRIES CONCERNED . COUNCIL DECISION OF 28 JUNE 1984 ON THE CONCLUSION OF THE CONVENTION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( UNRWA ) CONCERNING AID TO REFUGEES IN THE COUNTRIES OF THE NEAR EAST ( 84/359/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , WHEREAS THE COMMUNITY WISHES TO CONTINUE ITS PROGRAMME OF AID TO PALESTINE REFUGEES IN THE NEAR EAST ; WHEREAS THE CONVENTION CONCLUDED WITH THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( UNRWA ) APPROVED ON 21 DECEMBER 1981 ( 3 ) AND AMENDED BY THE CONVENTIONS APPROVED ON 21 DECEMBER 1982 ( 4 ) AND 17 OCTOBER 1983 ( 5 ) , EXPIRED ON 31 DECEMBER 1983 ; WHEREAS A NEW CONVENTION SHOULD BE CONCLUDED WITH UNRWA SO THAT THE COMMUNITY'S AID CAN CONTINUE TO BE PROVIDED AS PART OF A COMPREHENSIVE OPERATION OFFERING A MEASURE OF CONTINUITY ; WHEREAS THE TREATY DOES NOT PROVIDE FOR THE NECESSARY POWERS FOR THIS PURPOSE , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE CONVENTION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( UNRWA ) CONCERNING AID TO REFUGEES IN THE COUNTRIES OF THE NEAR EAST IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE CONVENTION IS ATTACHED TO THIS DECISION . ARTICLE 2 1 . QUESTIONS RELATING TO THE EXECUTION OF THE COMMUNITY PROGRAMME OF FOOD AID TO UNRWA SHALL BE GOVERNED BY THE PROCEDURE DEFINED IN REGULATION ( EEC ) NO 3331/82 ( 6 ) . 2 . QUESTIONS RELATING TO THE APPLICATION OF THE CONVENTION SHALL BE EXAMINED BY THE COMMISSION TOGETHER WITH UNRWA . ARTICLE 3 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE CONVENTION IN ORDER TO BIND THE COMMUNITY . DONE AT LUXEMBOURG , 28 JUNE 1984 . FOR THE COUNCIL THE PRESIDENT H . BOUCHARDEAU CONVENTION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( UNRWA ) CONCERNING AID TO REFUGEES IN THE COUNTRIES OF THE NEAR EAST ARTICLE 1 DESIROUS OF CONTINUING ITS AID TO PALESTINE REFUGEES , THE EUROPEAN ECONOMIC COMMUNITY ( HEREINAFTER REFERRED TO AS " THE COMMUNITY " ) HEREBY CONCLUDES THIS CONVENTION WITH THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( HEREINAFTER REFERRED TO AS " UNRWA " ) IN ORDER TO CONFIRM ITS COMMITMENT TO A PROGRAMME OF AID TO UNRWA . THIS AID SHALL TAKE THE FORM OF CONTRIBUTIONS IN KIND OR IN CASH EXTENDING OVER A THREE-YEAR PERIOD FOR USE UNDER THE UNRWA EDUCATION AND FEEDING PROGRAMMES . ARTICLE 2 1 . THE COMMUNITY SHALL PAY TO UNRWA ANNUALLY A CASH CONTRIBUTION TOWARDS THE COST OF THE EDUCATION PROGRAMME . THE SIZE OF THIS CONTRIBUTION SHALL BE AS FOLLOWS : - 1984 : 16 MILLION ECU , - 1985 : 17 MILLION ECU , - 1986 : 17 MILLION ECU . 2 . UNRWA SHALL SEND THE COMMUNITY EACH YEAR A REPORT ON THE USE MADE OF THE COMMUNITY CONTRIBUTION . UNRWA SHALL ALSO PROVIDE THE COMMUNITY WITH ALL THE DOCUMENTATION RELATING TO THE EXECUTION OF THE EDUCATION PROGRAMME , INCLUDING THE DETAILED ACCOUNTS OF EXPENDITURE AND BUDGETARY ESTIMATES OF FUTURE EXPENDITURE AND THE YEARLY STATISTICS OF THE UNRWA/UNESCO DEPARTMENT OF EDUCATION . 3 . UNRWA SHALL INFORM THE COMMUNITY OF ANY SIGNIFICANT CHANGES PLANNED TO THE EDUCATION SERVICES PROVIDED BY THE AGENCY . 4 . IN THE EVENT OF ANY SIGNIFICANT CHANGES IN THE EDUCATION SERVICES PROVIDED BY UNRWA DURING THE PERIOD OF VALIDITY OF THIS CONVENTION , THE COMMUNITY RESERVES THE RIGHT TO GIVE ITS APPROVAL TO THE USE MADE OF THE FUNDS IT IS MAKING AVAILABLE TO UNRWA . ARTICLE 3 AID FOR THE FEEDING PROGRAMMES 1 . THE COMMUNITY SHALL CONTRIBUTE IN KIND OR IN CASH TO THE VARIOUS UNRWA FEEDING PROGRAMMES ( THE PROGRAMME FOR DISTRIBUTION OF RATIONS TO SPECIAL HARDSHIP CASES , THE FEEDING IN TRAINING CENTRES PROGRAMME AND THE SUPPLEMENTARY FEEDING PROGRAMME ) . 2 . THE SIZE AND FORM OF THE COMMUNITY CONTRIBUTION TO THESE PROGRAMMES AND THE CONDITIONS ON WHICH THE AID IS GRANTED SHALL BE DETERMINED BY THE COMMUNITY EACH YEAR IN THE FRAMEWORK OF ITS FOOD-AID PROGRAMMES , ON THE BASIS OF THE REQUESTS SUBMITTED BY UNRWA . 3 . THE COMMUNITY SHALL PAY THE FOLLOWING CONTRIBUTIONS IN CASH TO UNRWA FOR THE FEEDING PROGRAMMES : - A SUM AS A CONTRIBUTION TO THE OPERATING COSTS OF THE SUPPLEMENTARY FEEDING PROGRAMME , - A SUM FOR THE PURCHASE OF PRODUCTS ON THE COMMUNITY MARKET . HOWEVER , IN THE EVENT OF AN EMERGENCY OR NON-AVAILABILITY ON THE COMMUNITY MARKET , THE PRODUCTS CONCERNED MAY BE PURCHASED IN THE DEVELOPING COUNTRIES OR ON THE LOCAL MARKET , - IN RESPECT OF THESE PRODUCTS , A SPECIFIC SUM PER TONNE OF EACH PRODUCT PURCHASED BY UNRWA UNDER THE PROGRAMME FOR DISTRIBUTION OF RATIONS TO SPECIAL HARDSHIP CASES AND THE FEEDING IN TRAINING CENTRES PROGRAMME , AS A CONTRIBUTION TO TRANSPORT AND DISTRIBUTION COSTS . 4 . UNRWA SHALL SEND THE COMMUNITY IN APRIL OF EACH YEAR A REPORT ON THE OPERATION OF THE FEEDING PROGRAMMES , INDICATING IN PARTICULAR THE NUMBER , CATEGORY AND LOCATION OF RECIPIENTS AND THE SERVICES PROVIDED , THE COST OF THE PROGRAMMES AND THE USE MADE OF COMMUNITY CONTRIBUTIONS IN KIND AND IN CASH . ARTICLE 4 INFORMATION UNRWA SHALL TAKE ALL REASONABLE STEPS TO INFORM THE PALESTINE REFUGEES AND THE AUTHORITIES OF THE HOST COUNTRIES OF THE AID RECEIVED FROM THE COMMUNITY AND FROM ITS MEMBER STATES . ARTICLE 5 UNRWA SHALL GIVE EVERY FACILITY TO ANY PERSONS NOMINATED BY THE COMMUNITY FOR THE PURPOSE OF FOLLOWING THE AGENCY'S USE OF THE COMMUNITY'S AID ( 7 ) . UNRWA SHALL ALSO PROVIDE SUCH SUPPLEMENTARY INFORMATION AS MAY REASONABLY BE REQUESTED BY THE PERSONS SO NOMINATED . ARTICLE 6 ANY QUESTIONS ARISING OUT OF THIS CONVENTION SHALL BE SETTLED BY CONSULTATION BETWEEN THE TWO PARTIES AT THE REQUEST OF EITHER PARTY . ARTICLE 7 DURATION OF THE CONVENTION THIS CONVENTION SHALL COVER A PERIOD OF THREE CALENDAR YEARS ( 1984 , 1985 AND 1986 ) . ARTICLE 8 THIS CONVENTION IS DRAWN UP IN DUPLICATE IN THE DANISH , DUTCH , ENGLISH , FRENCH , GERMAN , GREEK AND ITALIAN LANGUAGES , EACH VERSION BEING EQUALLY AUTHENTIC . DONE AT BRUSSELS , 28 JUNE 1984 . FOR THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( UNRWA ) ON BEHALF OF THE COUNCIL OF THE EUROPEAN COMMUNITIES